Citation Nr: 1646565	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-21 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for disability manifested by right and left leg infections, including as secondary to service-connected type II diabetes mellitus (DMII).

2.  Entitlement to service connection for a disability manifested by urinary frequency, to include a bladder condition, including as secondary to service-connected DMII.

3.  Entitlement to service connection for a disability manifested by night sweats, including as secondary to service-connected posttraumatic disorder (PTSD) and/or DMII.

4.  Entitlement to service connection for sleep apnea, including as secondary to service-connected PTSD and/or DMII.

5.  Entitlement to service connection for depression, including as secondary to service-connected DMII with erectile dysfunction (ED), right knee disability, bilateral hearing loss, and tinnitus.

6.  Entitlement to a compensable disability rating for bilateral hearing loss.

7.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability prior to January 17, 2013.

8.  Entitlement to a TDIU from January 17, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970, including service in the Republic of Vietnam.  His awards and decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2010 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A formal claim for a TDIU was received from the Veteran in August 2012.  As a result of findings made in a December 2010 VA examination report, however, the Board finds that a TDIU claim was previously raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue is under current appellate consideration.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

The Veteran testified at a hearing before the undersigned in April 2016. 

The issues of entitlement to service connection for disabilities manifested by right and left leg infections, night sweats, urinary frequency, and for sleep apnea; the issue of entitlement to a compensable disability rating for bilateral hearing loss; and the issue of entitlement to a TDIU prior to January, 17, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current depression that at least as likely as not was caused by service-connected DMII with ED, right knee disability, bilateral hearing loss, and tinnitus..

2.  The Veteran's service-connected disabilities have at least as likely as not rendered him unemployable since at least January 17, 2013.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for depression, as secondary to service-connected DMII with ED, right knee disability, bilateral hearing loss, and tinnitus, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  The criteria for entitlement to a TDIU are met as of January 17, 2013.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a).  

The Veteran has current depression.  December 2010 and January 2013 VA examinations diagnosed depressive disorder, not otherwise specified.  Additionally, dating since the beginning of the appeal period, service connection has been in effect for DMII, with associated ED, residuals of a post-operative medical meniscectomy, with right knee instability, bilateral hearing loss, and tinnitus.  

In the report of a December 2010 VA examination, the VA examiner gave the opinion that the Veteran had multiple medical problems that affected him.  Namely, he noted that ED had negatively impacted his marital relationship, increasing his experience of depression.  The examiner gave the opinion that the Veteran's depression was related to his service-connected disabilities.  

The Board finds the examiner's opinion to be sufficient to satisfy the final required element to establish service connection for depression, as secondary to the Veteran's service-connected disabilities.  See 38 C.F.R. § 3.310(a).  

Accordingly, resolving reasonable doubt with respect to the claim in favor of the Veteran, service connection for depression is granted.  See 38 U.S.C.A. § 5107(b).

II.  TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

For purposes of meeting percentage thresholds for TDIU eligibility, disabilities of one or both lower extremities, including the bilateral factor; disabilities resulting from a common etiology or a single accident; or disabilities affecting a single body system are considered as one disability.  38 C.F.R. § 4.16(a).  

In determining the severity of impairment, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In the instant appeal, the Veteran meets the percentage requirements for a schedular TDIU effective January 17, 2013.  At that time, service connection was in effect for PTSD, rated as 30 percent disabling, effective April 26, 2011; for right knee post-operative medial meniscectomy residuals, rated as 30 percent disabling effective August 7, 2012; DMII with ED, rated as 20 percent disabling, effective May 13, 2002; peripheral neuropathy of the right and left lower extremities, each rated as 20 percent disabling, effective January 17, 2013; peripheral neuropathy of the right and left upper extremities, each rated as 10 percent disabling, effective February 15, 2012; and for tinnitus and bilateral hearing loss, rated as 10 percent disabling and as noncompensable, respectively, effective April 8, 2003.  A 10 percent rating was also in effective for instability of the right knee associated with the postoperative medical meniscectomy residuals from September 12, 2008, to January 1, 2015.  

As of January 17, 2013, a 90 percent combined disability rating was in effect, and the Veteran had a combined disability rating of at least a 40 percent for disabilities involving the bilateral lower extremities.  See 38 C.F.R. § 4.16(a).

In his August 2012 formal claim for a TDIU, the Veteran reported that his last full-time employment, as the owner of a floral shop, ended in approximately November 2008.  He reported being unable to work due to DMII, PTSD, neuropathy, arthritis, and torn cartilage in the right knee.  He also reported having completed two years of college education, and having received training in demolition engineering and career planning.  

In the December 2010 VA examination report, in addition to noting that the Veteran's service-connected disabilities caused depression, the VA examiner indicated that the Veteran was unable to engage in gainful employment due to his physical condition as well as his depressive disorder.  

During a January 2013 VA examination, the Veteran reported having not worked since 2008, when he lost his flower shop to a fire.  He reported that he used to work many hours per day because this helped distract him from trauma memories.  He expressed his belief that he would not be able to hold a job because he did not believe he could physically perform the work.  He reported that it would be difficulty to even sit behind a desk, including as a result of physical pain in his knees.  He also reported that his irritability could interfere with interpersonal relationships, as he would lose his temper at times when things did not go his way.  

Additional VA examination reports addressed the Veteran's specific service-connected disabilities and noted limitations due to the specific service-connected disabilities.  For instance, January 2013 VA examination reports indicated that the Veteran's lower leg disabilities affected his ability to perform physically demanding activities, and that his peripheral neuropathy caused tingling and burning in his feet that disturbed his sleep and caused some balance problems.  Some examination reports noted that some specific disabilities did not impact the Veteran's ability to work, or preclude him from completing sedentary work.  These opinions, however, did not consider the occupational impact of the Veteran's service-connected disabilities in the aggregate.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Overall, the evidence is at least in equipoise with respect to whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  Resolving reasonable doubt in the Veteran's favor, his claim for a TDIU is granted effective January 17, 2013.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for depression is granted.

Entitlement to a TDIU is granted effective January 17, 2013.  


REMAND

VA examination reports have addressed the Veteran's claims of disabilities represented by leg infection, night sweats, and urinary frequency.  While the Veteran had reported symptoms of the claimed disabilities, and while he is competent to report these symptoms, the examination reports have not clearly determined whether the reported symptoms are indicative of distinct disabilities or are manifestations of the Veteran's service-connected PTSD and/or DMII.  VA opinions are also required with respect to whether any distinct disability is caused by, or aggravated by, the service-connected disability or disabilities in question.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Additionally, with respect to the Veteran's diagnosed sleep apnea, an adequate VA opinion has not been obtained with respect to whether the disability is caused by, or aggravated by, service-connected DMII and/or PTSD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contended during his April 2016 Board hearing that his service-connected bilateral hearing loss had increased in severity since last evaluated in January 2013.  Remand for a new VA examination is required.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

In this case, the record demonstrates the Veteran was possibly precluded from substantially gainful employment because of his service-connected disabilities prior to January 17, 2013.  However, because the Veteran did not meet the schedular requirements for a TDIU prior to January 17, 2013, the issue must be referred to VA's Director of Compensation Service for adjudication of entitlement to a TDIU on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination(s) for his claimed disabilities represented by bilateral leg infections, night sweats, and urinary frequency, and for sleep apnea.  The examiner(s) should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

A VA examiner should clearly diagnose and describe any distinct disability or disabilities represented by symptoms of bilateral leg infections, night sweats, and/or urinary frequency.  If a distinct disability is not diagnosed for any such reported symptomatology, the examiner should specifically determine whether the reported symptomatology is a manifestation of the Veteran's DMII or PTSD. 

For any distinct diagnosed disability represented by symptoms of bilateral leg infections, night sweats, or urinary frequency, and for sleep apnea, the examiner(s) should provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that such disability is proximately due to or the result of (caused by) service-connected DMII and/or PTSD. 

If not, the examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability is aggravated (permanently made worse) by service-connected DMII and/or PTSD.

If aggravation is found for any disability, the examiner must attempt to establish a baseline level of severity of the disability prior to aggravation by the service-connected disability.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence. 

2.  Schedule the Veteran for a VA audiological examination.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

Testing to determine the current severity of hearing loss should include the use of controlled speech discrimination (Maryland CNC) testing and a puretone audiometry test.  The examination must be conducted without the use of any hearing aids.

The examiner should specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

3.  For any part of the appeal period prior to January 17, 2013, where the Veteran does not meet the percentage requirements for a schedular TDIU, the AOJ must refer the issue of entitlement to a TDIU on an extraschedular basis to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16 (b).

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


